Title: Nicholas P. Trist to James Madison, 14 December 1831
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    
                                
                                Decr. 14 ’31
                            
                        
                        Your letter & the Speech are recd.—Your signature on the frank indicated but too plainly the state of your
                            hand; and I fear that this unprecedented weather strengthens the enemy to the point of allowing you no rest. I shall write
                            a few lines to-night, if not prevented. Meanwhile Affte adieux
                        
                        
                            
                                N. P. T.
                            
                        
                    